Title: From George Washington to John Brooks, 19 April 1782
From: Washington, George
To: Brooks, John,Butler, Zebulon


                        
                             April 19th 1782
                        
                        The Commander in Chief submits the papers accompanying this, containing the case of Capt. Joshua Huddy lately
                            hanged within the County of Monmouth in N. Jersey State, by a party of the Enemy, to the consideration of the Genl
                            officers & Commandg officers of Brigades & Regiments—And thereupon requests from them, separately and in Writing a
                            direct and laconic Reply to the following Queries. Vizt.
                        1st Upon the State of Facts in the above Case, is Retaliation justifiable & expedient?
                        
                            John Brooks Yes.
                        
                            Zebulon Butler yes it is.
                        
                            John Crane The facts having been fully proved, Retaliation in my Opinion ought to take place.

                        
                            Tobias Fernald Retaliation is Justifiable from principles of Policy and Justice and ought to
                            take place.

                        
                            Ebenezer Gray Retaliation is both Expedient and Justifiable. 

                        
                            John Greaton Retaliation is justifiable & expedient.
                        
                            Thomas Grosvenor It is justifiable & expedient.
                        
                            William Heath Yes.
                        
                            Robert Howe Retaliation is justifiable and expedient.
                        
                            William Hull Retalliation is justifiable and expedient.
                        
                            Henry Jackson Retaliation is expedient and justifiable.
                        
                            Michael Jackson Yes.
                        
                            James Keith Yes.
                        
                            Ezra Newhall Retalliaton is justifiabel and expedant.
                        
                            William Shepard Iin the Present Case Retaliation is absolutely Necessary.

                        
                            Isaac Sherman Retaliation is justifyable & expedient.
                        
                            Calvin Smith Am of opinion that it is.
                        
                            Ebenezer Sprout It is.
                        
                            Baron von Steuben In the present case—Retaliation is certainly justifiable—and is founded on the
                            Law of Nations and on the Customs of War.

                        
                            Heman Swift on the State of facts I think retaliation Justifiable and Expedient.

                        
                            Elijah Vose It is.
                        
                            Samuel Blatchley Webb It is—in my opinion absolutely necessary.

                        
                            Theodore Woodbridge Retaliation is Justifiable and necessary.

                        
                            John P. Wyllys Both justifiable and expedient.
                        2d If justifiable, Ought it to take place immediately? Or should a previous Representation be made to Sir
                            Henry Clinton & Satisfaction be demanded from him? 

                        
                            John Brooks The latter.
                        
                            Zebulon Butler Representation to be made and Satisfaction to be demanded.

                        
                            John Crane A Representation should be made to Sir H. Clinton and Satisfaction demanded from him.
                        
                            Tobias Fernald It ought to take place immediatily as the whole of the British Army have doubtless
                            been acquainted with the Resolves of Congress respecting Retalliation. 

                        
                            Ebenezer Gray To take place immediately and then a representation to be made to Sir Henry
                            Clinton.

                        
                            John Greaton A representation to Sr Henry Clinton and satisfaction demanded.

                        
                            Thomas Grosvenor A previous Representation made & satisfaction demanded.

                        
                            William Heath Representation should be made and satisfaction demanded.

                        
                            Robert Howe A representation and demand of satisfaction should first be made because humanity revolts
                            at the idea of punishing the innocent for those acts committed by the guilty, until warranted by absolute necessity. Until
                            the satisfaction therefore is demanded and refused the necessity does not exist—After that, the law of nations will
                            warrant, and the good of the service dictates that the sacrifice of an individual ought to be considered only as an
                            offering to the common cause.

                        
                            William Hull A previous Representation ought to be made to Sir Henry Clinton and satisfaction
                            demanded.

                        
                            Henry Jackson A previous Representation be made to Sir Henry Clinton, & satisfaction be demanded
                            from him.

                        
                            Michael Jackson The latter.
                        
                            James Keith If Justifiable it ought to take place immediately without Representing it to Sir H.
                            Clinton.

                        
                            Ezra Newhall Representation to Sir Harri Clitton shall be made.

                        
                            William Shepard but not to take Place Imediately but sattisfaction first to be Demanded from Sir
                            Henry Clinton.

                        
                            Isaac Sherman A previous representation to be made to Sr H. Clinton and satisfaction demanded.

                        
                            Calvin Smith That a previous representation be made to Sir Hy Clinton & satisfaction demanded
                            from him for the murder of Capt. Huddy. 

                        
                            Ebenezer Sprout A previous representation to be made to Sr Harry Clinton and satisfaction demanded.

                        
                            Baron von Steuben It however appears to me not necessary to carry it into execution until Sir Henry
                            Clinton has declared what Satisfaction he will give. 

                        
                            Heman Swift I think its best a previous representation  be made to  H. Clinton and
                            Satisfaction be Demanded from him. 

                        
                            Elijah Vose Previous representation may be made to Sir H. Clinton & satisfaction Demanded from
                            him immediately. 

                        
                            Samuel Blatchley Webb A spirited representation should be made, and immediate sattisfaction
                            Demanded, Had it have been in the power of the Inhabitants to have immediately Executed a British Officer of equal Rank,
                            without any representation, It would in my opinion have been perfectly Justifiable, both by the Laws of God and Man. 

                        
                            Theodore Woodbridge A previous representation to be made and satisfaction demanded.

                        
                            John P. Wyllys A previous representation to be made, and satisfaction demanded.

                        3d In Case of Representation & Demand, who should be the person or persons to be required?
                        
                            John Brooks Captain Lippincot, if he commanded the party, who executed Capt. Huddy, or, if he did not,
                            the officer who did. 

                        
                            Zebulon Butler The Persons Who Executed Capt. Huddy.
                        
                            John Crane The Commanding Officer of the Party that hanged Capt. Huddy.

                        
                            Tobias Fernald should the Majority be for a representation, an Officer of the same Rank and an equal
                            Department.

                        
                            John Greaton The person who Commanded at the Execution of Capt. Huddy (if of equal Rank) if not a
                            number equivalent.

                        
                            Thomas Grosvenor The Person Commanding the Party who executed Capt. Huddy with such an additional
                            Number of that Party as will amount to his Rank agreable to the Tariff of Exchange. 

                        
                            William Heath Captain Lippincott.
                        
                            Robert Howe The persons concerned, if they acted independently, and are to be had; if not, an officer
                            of equal rank. 

                        
                            William Hull The principal Agent, or agents, who were concerned in the Murder of Capt. Huddy.

                        
                            Henry Jackson Capt. Lippincot.
                        
                            Michael Jackson The officer who commanded the Party at the Execution of Capt. Huddy if a Capt., if
                            not an equivalent Number, to be determined on the Principles of Exchange.

                        
                            Ezra Newhall the person to be demanded one of the same Rank of huday.

                        
                            William Shepard The Person or Persons who Commanded the Party and ordered Captain Huddy to be Excecuted—to be Demanded.

                        
                            Isaac Sherman The officer with a proper number of the party who murderd Captain Uddy.

                        
                            Calvin Smith The officer, or party who perpetrated the act.

                        
                            Ebenezer Sprout The Commanding offr of the party who Executed Capt. Huddy If of Equal Rank If
                            not a sufficient number of the party to be deem’d an equivalent.

                        
                            Baron von Steuben The Commanding Officer of the party that Executed Captain Huddy is certainly the
                            person who should be demanded to suffer the same Death at the same place where the Murder was committed.

                        
                            Heman Swift the officer that Commanded the party that Executed him if he be of equal rank.

                        
                            Elijah Vose The person that Commanded the party that executed Capt. Huddy or such a NO. of them
                            as may be though equivalent.

                        
                            Samuel Blatchley Webb Richard Lippincott, appears to have been the Man, under whose orders Capt. Huddy
                            was conducted to the place of Execution—probably from choice, ’tis therefore I think he & as many of the party with
                            him, equivalent to the Rank of Capt. Huddy ought to be demanded.

                        
                            Theodore Woodbridge The person commanding the party which excuted Capt. Huddy with such an
                            additional number of that party as will amount to the rank of Capt. Huddy agreeable to the settld mode of exchange.

                        
                            John P. Wyllys The person who commanded the party which executed Capt. Huddy; together with such an
                            additional number of that party as will amount to the Rank of Capt. Huddy, agreable to the Tariff of Exchange.

                        4 In case of Refusal & Retaliation becomg necessary, of what Discription shall the officer be on whom it
                            is to take place; & how shall he be designated for the purpose?
                        
                            John Brooks A Captain of british Levies, if any one of this discription should be a prisoner—otherwise a british Captain, whose capture was unconditional, or if neither should be in our hands, any british Captain,
                            whether taken by Capitulation or otherwise, upon whom a lot shall fall. In the first & second case, should there be a
                            plurality, a lot to determine the object.

                        
                            Zebulon Butler A British Capt. Prisoner of War to be Determined by Lot.

                        
                            John Crane Taken by lot from the Captains in the British troops who were made prisoners at York Town.

                        
                            Tobias Fernald of equal Rank in every respect.
                        
                            Ebenezer Gray A Brittish Officier of equal Rank, to be determined by Lott.

                        
                            John Greaton A British Capt. who is a prisoner, (if we have such a one) if not, one that was taken at
                            York Town; which shall be taken by Lot. 

                        
                            Thomas Grosvenor A British Captain Prisoner of War to be taken by Lot.

                        
                            William Heath A british captain—a prisoner of war, not under convention or particular capitulation,
                            to be taken by lot, if more than one is at the same place, of the Rank of Captain—The lot to be drawn by an indifferent
                            person If no prisoner of war is to be found, a captain under capitulation to be taken as above. 

                        
                            Robert Howe Was mere ettiquette to be attended to, a prisoner taken by storm, as captain Huddy is
                            supposed to have been, of equal rank and of the refugee tribe might be the object; but as the refugees are merely
                            puppets, danced upon british wires, act as they move them, are considered only as implements by them—and as probably they
                            are not very mindful of them after their own purposes are accomplished—this should not be too much attended to.
                            Retaliation is an act of a very solemn nature, relates only to future circumstances, & cannot recall the past, is
                            intended to awe into rectitude those who in past time had set all moral sanctions at defiance, it perhaps should fall
                            where it will best effect this purpose. Some attention, it is true, ought to be paid to conventions and capitulations; but
                            even in those cases, to discriminate too nicely, would under present circumstances, be to injure service. And I repeat,
                            that an officer of equal rank, of any line, if the particular perpetrators are not to be had, becomes a just victim; and I
                            think it would be best to determine upon whom the lot should fall, by ballot.

                        
                            William Hull If there are any british Officers, of equal Rank with Capt. Huddy, in our Possession,
                            who are unconditional Prisoners of War, a certain number should be selected, out of which one should be fixed on by Lot
                            and executed. If not the necessity of Retaliation is so great, that a Number of british Officers under the Capitulation
                            of York town ought to be selected, and one determined on as above.

                        
                            Henry Jackson If there are any British Officers of equal Rank with Capt. Huddy, in our possession,
                            who are unconditional Prisoners of War, a certain number should be selected out of which one should be fixed on by Lot, and
                            executed. If not a number of British Officers under the capitulation of york-town ought to be selected and one determined
                            on as above.

                        
                            Michael Jackson British Captains who are Prisoners of War if in our Possession, to be determined by
                            lot, If we have none of this Discription, those who were taken by Capitulation to be determined in the same Manner.

                        
                            James Keith An Officer of equal Rank one who is a prisoner of war.

                        
                            Ezra Newhall an officer of the same Rank in the britsh service, and to be taken by lot.

                        
                            William Shepard In Case of a rifusal a Captain who is under Capitulation as a Prisoner of war—if we
                            have no such—one of those British Captains who was Taken at york Town.

                        
                            Isaac Sherman If retaliation becomes necessary a British officer of the same rank with Captain Uddy—preference to be given to one who is unconditionally a prisoner of war if one of this description is in our possession—if not, a British officer taken at York Town to be determined by lot.

                        
                            Calvin Smith An Officer of the rank of Capt. in the refugee corps—if attainable; if not, one of
                            equal rank belonging to any other, and in our possession.

                        
                            Ebenezer Sprout A British prisoner of war of Equal Rank—If none, of Convention or by Capitulation to
                            be taken by Lot on whom It is to take place.

                        
                            Baron von Steuben In case of refusal—a British Captain & not a Refugee, should be executed—To
                            oblige the British Commander in Chief to keep the Band of Refugees in better order.

                        
                            Heman Swift A British officer of the Same rank that is a Prisoner of War—if there is non of that
                            Description—one to be taken from those taken at york town by Lot.

                        
                            Elijah Vose such a NO. of British Officers prisoners of War, or from the convention Troops of
                            equal rank, as may be thought necessary for that purpose shall take a lot which one of them is to be executed. 

                        
                            Samuel Blatchley Webb In case of refusal, I think it Just and necessary, that some one British
                            Captain who is an unconditionable Prisoner of War, should be Executed by way of Retalliation for the cruel &
                            unprecedented Murder of Capt. Huddy.

                        
                            Theodore Woodbridge A British Capt. prisoner of War to be taken by lot.

                        
                            John P. Wyllys A British Captain, prisoner of War—taken by Lot.


                    